885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.MASSEY-FERGUSON CREDIT CORPORATION, Plaintiff-Appellee,v.Wanda WEBBER, Defendant-Appellant,v.MASSEY-FERGUSON, INC., Third Party Defendant-Appellee,andCapitol Funds, Inc., d/b/a Southridge Tractor and EquipmentCompany, Third Party Defendant.
No. 88-3626.
United States Court of Appeals, Fourth Circuit.
Argued June 9, 1989.Decided Sept. 12, 1989.

William E. Lamb, Jr.  (Lamb Law Offices, P.A. on brief) for appellant.
Daniel Gray Clodfelter (Moore & Van Allen on brief) for appellee.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
This controversy over a sale of farm machinery is here after our remand directing the district court to enter judgment on the verdict of a jury in favor of Wanda Webber against Massey-Ferguson, Inc., in the amount of $30,000.  The facts and procedural history of the case are fully recounted in our previous opinion, Massey-Ferguson Credit Corporation v. Webber, 841 F.2d 1245 (4th Cir.1988).  They need not be repeated here.


2
Upon receiving the case on remand, the district court entered judgment in favor of Webber in accordance with our mandate.  Webber also filed a motion pursuant to Fed.R.Civ.P. 60(b) to set aside the judgment entered in favor of Massey-Ferguson Credit Corporation on a contract for the sale of the farm machinery.  The district court modified the award of interest.  In all other respects it denied the relief Webber sought, and it allowed attorney fees to the Credit Corporation as provided in the contract.


3
Upon consideration of the record, briefs, and oral argument, we find no error.  The judgment of the district court is affirmed.